a #

 

‘ - Eh,
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations F i Le | “3

——

UNITED STATES DISTRICT CouRT | FES - § 2020

SOUTHERN DISTRICT OF CALIFORNIA CLERK US UISTAIGL GoURT
SOUTHERN DiS tric Hae Al IFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE DEPUTY
, (For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

 

V.
~ OMAR GARCIA-ALVAREZ (1)

aka Omar Javier Alvarado, Javier Garcia Alvarado Case Number: 3:20-CR-10003-JLS

Samantha B. Jaffe

Defendant’s Attorney

 

REGISTRATION NO. 28016-078

| -

THE DEFENDANT: I
admitted guilt to violation of allegation(s) No. 2

[1] was found guilty in violation of allegation(s) No. after denial of guilty.

 

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number _ Nature of Violation

2 Miegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

January 31, 2020

Date of Imposition of ==] lL
ae YORE

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

      
&

'” AO 245D (CASD Rev. 01/19) Judgment in.a Criminal Case for Revocations

 

DEFENDANT: OMAR GARCIA-ALVAREZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-10003-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 months ( 2 months concurrent and 1 month consecutive to the sentence imposed in related case, 20CR0042-KSC)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

oa

 

C1 The defendant is remanded to the custody of the United States Marshal.

1 = The defendant shall surrender to the United States Marshal for this district:
L] at AM. © on
O as notified by the United States Marshal.

 

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[1 onor before
1] as notified by the United States Marshal.
[1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
_ Thave executed this judgment as follows:
Defendant delivered on . to
at —, witha certified copy of this judgment.
UNITED STATES MARSHAL .
By DEPUTY UNITED STATES MARSHAL

3:20-CR-10003-JLS

 
